internal_revenue_service number release date index number ---------------------- ------------------------------------ ---------------------------------------------------------- ------------------------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-102486-10 date date legend x a b c d e ---------------------------------------------------------- ----------------------- ------------------------------------ ------------------------ ------------------------------------------------------------------------------------------ ----------------------- ----------------------------------------------------- ----------------------- ---------------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------- ------------------------ state ------------- date --------------------- dear -------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting rulings under plr-102486-10 sec_704 of the internal_revenue_code x was formed as a statutory trust on date under the laws of state x’s entity classification is a partnership for federal_income_tax purposes x’s owners are a b c d and e collectively the owners a is a_trust holding assets of a pension_plan qualified under sec_401 b c and d are voluntary employees’ beneficiary associations vebas that have received favorable determination letters under sec_501 and provide welfare benefits to covered current and former employees of a common employer e is a regulated_investment_company described in sec_851 x represents that contributions of securities to x from its owners in exchange for interests therein were non-recognition exchanges under sec_721 and that sec_721 did not apply to any such contribution because each owner contributed a portfolio of assets that was diversified within the meaning of sec_1_351-1 x’s agreement requires that a separate capital_account be established and maintained for each owner in accordance with the capital_account maintenance rules of sec_1 b iv the agreement requires that on liquidation of x or any owner's interest in x liquidating distributions are to be made in accordance with the capital_account balances of the owners the agreement also contains a qualified_income_offset as defined by sec_1_704-1 except as required by sec_704 items of profit or loss are allocated in accordance with the owners' relative capital_account balances the agreement also provides that the capital accounts of the owners will be increased or decreased to reflect a revaluation of the property of x on x’s books upon the occurrence of a revaluation event x will make revaluations at least annually in accordance with sec_1_704-3 revaluation events include a a contribution of money or other_property other than a de_minimis amount to x by a new or existing owner as consideration for an interest in x b the liquidation of x or a distribution of money or other_property other than a de_minimis amount by x to a retiring or continuing owner as consideration for an interest in x and c the end of each quarter in accordance with generally accepted industry accounting practices x further represents that it qualifies as a securities_partnership as defined in sec_1 e iii the stock contributed to x is actively_traded within the meaning of sec_1_1092_d_-1 for purposes of making reverse sec_704 allocations x will adopt the full netting approach as described in sec_1_704-3 all sec_704 and reverse sec_704 allocations made under the full netting approach will at all times comply with sec_1 e v x will consistently apply the same aggregate approach to all of its qualified plr-102486-10 financial_assets for all taxable years in which x qualifies as a securities_partnership the full netting approach adopted by x will preserve the tax_attributes of each item of gain_or_loss realized by x x represents that contributions or revaluations of property and the corresponding allocations of tax items by x will not be made with a view to shifting the tax consequences of built-in_gain or built-in_loss among the partners in a manner that would substantially reduce the present_value of the owners' aggregate tax_liability x requests the following rulings x’s use of the full netting approach method as provided by sec_1_704-3 for aggregating built-in gains and built-in losses from qualified_financial_assets for purposes of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 x has permission to aggregate built-in gains and built-in losses from qualified_financial_assets contributed to x by the owners with built-in gains and built-in losses from revaluations of qualified_financial_assets held by x for purposes of making sec_704 and reverse sec_704 allocations ruling sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take into account the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 of the income_tax regulations provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and sec_704 plr-102486-10 sec_1_704-3 provides that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 provides a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1 e i provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach that partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is an investment_partnership if i on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership's non-cash assets and ii the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under sec_1_704-3 to make revaluations at least annually sec_1_704-3 provides that a qualified_financial_asset is any personal_property including stock that is actively_traded actively_traded means actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 and sec_1_704-3 provide two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under sec_1_704-3 must preserve the tax_attributes plr-102486-10 of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability x has elected to use the full netting method for making reverse sec_704 allocations as described in sec_1_704-3 sec_1_704-3 provides that to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner's share of the book gains and losses and determining each partner's share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual partners after applying the relevant law to the information and representations submitted we rule that x’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the owners' aggregate tax_liability ruling the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of pre- contribution built-in gains and losses with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 the preamble however also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or private_letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_1_cb_1326 the service granted automatic permission for certain securities partnerships to aggregate contributed_property for purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for plr-102486-10 purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission in this case x represents that the burden to x of making sec_704 allocations separate from reverse sec_704 allocations is substantial x will use the full netting approach described in sec_1_704-3 for making forward and reverse sec_704 allocations the likelihood that x and its owners could abuse this type of aggregation is minimal after applying the relevant law to the information submitted and representations made we rule that x’s method of making sec_704 allocations including reverse allocations for its owners is permissible under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the owners' aggregate tax_liability except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to x by any owner other than the owners described in this ruling x must maintain sufficient records to enable it and its owners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to x by the owners for whom x supplied specific information concerning the contributed assets as described above and not to any other contributions by the owners or any other future owner this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-102486-10 pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x's authorized representatives sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
